 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MICHAEL SIKUT,                                     No. 2:19-cv-776-KJM-EFB PS
11                       Plaintiff,
12            v.                                         ORDER TO SHOW CAUSE
13    JOHN CUCKLER, M.D., et al.,
14                       Defendants.
15

16          After this case was transferred to this district, the court issued an order setting a status

17   (pretrial scheduling) conference for October 16, 2019. ECF No. 64. That order also directed the

18   parties to file a status reports within fourteen days of the scheduled conference or, in this instance,

19   by October 2, 2019. Id.

20          That deadline has passed and none of the parties have filed status reports. Accordingly,

21   the parties are ordered to show cause why they should not be sanctioned for their failure to

22   comply with the court’s order. See E.D. Cal. L.R. 110 (“Failure of counsel or of a party to

23   comply with these Rules or with any order of the Court may be grounds for imposition by the

24   Court of any and all sanctions authorized by statute or Rule or within the inherent power of the

25   Court.”); see also E.D. Cal. L.R. 183 (“Any individual representing himself or herself without an

26   attorney is bound by the Federal Rules of Civil or Criminal Procedure and by these Local

27   Rules.”); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (“Failure to follow a district court’s

28   local rules is a proper ground for dismissal.”).
                                                        1
 1          Accordingly, good cause appearing, it is hereby ORDERED that:
 2          1. The status (pretrial scheduling) conference currently set for October 16, 2019 is
 3   continued to November 6, 2019 at 10:00 a.m. in Courtroom No. 8.
 4          2. On or before October 23, 2019, the parties shall file status reports in accordance with
 5   the court’s May 2, 2019 order. See ECF No. 64.
 6          3. The parties shall show cause, in writing, no later than October 23, 2019, why sanctions
 7   should not be imposed for failure to comply with the court’s May 2, 2019 order.
 8          4. Failure to comply with this order may result in the imposition of sanctions.
 9   DATED: October 10, 2019.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
